Appellant failed to demonstrate a violation of due process
                       because he: (1) received advance written notice of the charges; (2) received
                       a written statement of the evidence relied upon and the reasons for
                       disciplinary action; and (3) was provided a qualified right to call witnesses
                       and present evidence.    Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974).
                       Confrontation and cross-examination in prison disciplinary proceedings
                       are not required because these procedures present "greater hazards to
                       institutional interests." Id. at 567-68. Thus, appellant had no right to call
                       the victim as a witness or to learn the identity of another inmate who
                       witnessed the assault. See id. While appellant discussed the possibility of
                       calling character witnesses to testify that he was not homosexual, the
                       prison disciplinary hearing officer considered the substance of the
                       testimony that the witnesses would have offered and found that the
                       testimony was not relevant because it would not have disproved that
                       appellant assaulted his cellmate. Thus, appellant did not demonstrate
                       that he was denied the opportunity to call witnesses or that the lack of
                       character witnesses at his hearing deprived him of due process. To the
                       extent that appellant challenged the evidence of his guilt, due process
                       requires only that "some evidence" must support the disciplinary hearing
                       officer's decision; this "some evidence" standard is met if there was "any

                       . . . continued

                       challenges were not cognizable in a petition for a writ of habeas corpus.
                       See Bowen v. Warden, 100 Nev. 489, 490, 686 P.2d 250, 250 (1984); see also
                       Sandin v. Conner, 515 U.S. 472, 486 (1995) (holding that liberty interests
                       protected by the Due Process Clause will generally be limited to freedom
                       from restraint which imposes an atypical and significant hardship on the
                       inmate in relation to the ordinary incidents of prison life).



SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    41f0(4,
                 evidence in the record that could support the conclusion" of the hearing
                 officer and does not require the district court to examine the entire record,
                 make any credibility assessments, or weigh any of the evidence.
                 Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). Here, some evidence
                 supported the decision by the prison disciplinary hearing officer, id. at
                 455, and the sanctions imposed did not constitute cruel and unusual
                 punishment. Therefore, appellant failed to demonstrate that he was
                 entitled to relief. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 3




                                                          /                       ,   J.
                                                       Hardesty


                                                                '°61r1
                                                                     ,   '‘
                                                                         P            J.
                                                       Douglas


                                                                                      J.
                                                       Cherry




                       3 We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                   cc: Hon. Steve L. Dobrescu, District Judge
                        Kenneth J. Schiro
                        Attorney General/Ely
                        White Pine County Clerk




SUPREME COURT
      OF
    NEVADA
                                                      4
(0) 1947A costfp